CONCURRING Opinion
Johnson, Judge:
The importation involved in this case is a colored glass window entitled “The Annunciation,” imported in sections, and assessed with duty under paragraph 218(f) of the Tariff Act of 1930, as modified, as an article of colored glass. It is claimed to be entitled to free entry under paragraph 1810 of said tariff act as a stained glass window which is a work of art, imported to be used in a house of worship, or, in the alternative, free of duty under paragraph 1774, as amended, as a mosaic imported for use of a corporation organized and operated for religious purposes.
It is clear that the alternative claim is untenable since the imported article is not a mosaic, which is defined as “a surface decoration made by inlaying in patterns small pieces of variously colored glass, stone, or other material” (Webster’s New International Dictionary) or as “a kind of tessellated or inlaid work composed of bits, squares, or cubes of stone, glass, enamel, etc., combined so as to form an artistic pattern for wall-decoration or pavements” (Funk and Wagnalls New Standard Dictionary).
In order to come within the applicable exemption in paragraph 1810, it is necessary that the article consist of a stained or painted glass window; that it be a work of art; that it be imported to be used in a house of worship; that it be valued at $15 or more per square foot; and that the regulations be complied with.
In the instant case, the only points at issue are whether the window is a work of art and whether it is a stained or painted glass window within the meaning of the tariff act.
On the first point, evidence has been presented by the plaintiffs to the effect that this window was designed and made by Gabriel Loire, who was described as one of the foremost designers of stained glass in the world today, and that said window is a work of art. While the record might not be sufficient on this point had any evidence to the contrary been introduced by the Government, in the absence thereof, I concur in the holding of my colleagues that this is a work of art.
The next question, whether it is a stained glass window within the meaning of the tariff act, involves more difficulty and requires more detailed consideration.
According to the record presented, this merchandise was made of chipped or faceted glass, about 1 inch thick. The method of manufacture was described by the witness Trudeau as follows: After the designer had selected the pieces of stained glass to be used and placed them over the design, the pieces were chipped and faceted to bring a *166uniform brilliance over the surface. Then, cement was poured in between the pieces of glass to hold them together. After the cement had set and the artist had viewed the work, the glass was chipped around and across the circumference to bring out the artistry of the method. The manner of chipping was described by the witness as follows:
Well, in the first breaks [sic] the slab of glass is set over a piece of steel angle and a regular chisel of a mallet form, sharp on one edge and blunt on the other, is struck across the glass, breaking the glass over the angle of steel laying [sic] on the bench. That’s the first phase. Then the final phase of chipping is done by an actual chisel driven across the surface of the glass when the cement is holding it rigidly in place.
Mr. Trudeau stated that faceting does what others try to do by painting; that it is a way of painting by chipping off the surface of the glass to bring out and accent form and content; that it allows the light to penetrate the slab glass; that an equal amount of light is transmitted through the window as is reflected off due to the faceting; that the amount of light which comes through depends upon the extent of the chipping.
The witness Jung testified that chipped glass gives an entirely different effect. He said:
* * * You get a scintillating quality through the chipping, the faceting. You are not getting — in other words, you do with the chipped glass what you do with matting on the thin glass. It’s a question of controlling the light.
According to Mr. Trudeau, the ordinary type of stained glass window is composed of flat glass, usually not exceeding a quarter of an inch in thickness. It is laid upon the design in the same manner as that followed by Mr. Loire but the pieces are joined by lead carnes, “H-shaped strips of lead that have the eighth to quarter inch flat glass inserted to the lip on either side. The lip is withdrawn after the panel is completed and that came is packed with cement to grip the glass and give a sound waterproof surfacing.”
The witness stated that lead carnes could be used in joining pieces of chipped glass, but it was an unsatisfactory method because of the irregular surface of the glass. In some cases where chipped glass had been joined by lead carnes, the windows leaked badly.
Stained glass has been provided for in tariff acts since 1846, and stained glass windows have been provided for eo nomine since 1890. The latter have been understood to be windows composed of pieces of stained or painted glass fastened together by strips of lead. United States v. Perry, 146 U.S. 71 (1892); Perry, Ryer & Co. v. United States, 6 Ct. Cust. Appls. 201, T.D. 35462 (1915); American Express Co. v. United States, 30 Treas. Dec. 248, T.D. 36165 (1916); Dictionary of Tariff Information (1924), page 376; Summary of Tariff Information, 1929, page 557; George D. Spiers, Doing Business as The Payne-Spiers Studios v. United States (George L. Payne, Party in Interest), *16743 Cust. Ct. 149, C.D. 2119 (S. 5019). Windows of this type have long been known, and, according to some authorities, attained the height of their artistic perfection in the 12th, 13th, and 14th centuries. En-cyclopaedia Britannica, volume 21, page 291; Collier’s Encyclopedia, volume 18, page 168; Encyclopedia Americana, volume 25, page 471; The Columbia Encyclopedia, page 1879; Encyclopedia of the Arts, Nunes and Schrickel, -page 966.
The window before us is of a different type in that it is composed of pieces of chipped or faceted glass joined together by cement, instead of lead. According to the record, chipped or faceted glass has been used in windows for no more than 10 years. Thus, this type of window was not known at and prior to the date of the enactment of the Tariff Act of 1930.
The general rule is that the meaning of an eo nomine designation in a tariff act must be determined as of the date of the enactment, of the act. Wilbur-Ellis Co. et al. v. United States, 18 C.C.P.A. (Customs) 472, T.D. 44762; W. J. Lake & Co., Inc., et al. v. United States, 27 C.C.P.A. (Customs) 247, C.A.D. 94. However, tariff acts are made for the future, and it has been held that a statutory term will reach out and embrace subsequent merchandise, the existence of which was not known prior to the effective date of the tariff act. United States v. Paul G. Downing et al., 16 Ct. Cust. Appls. 556, T.D. 43294; Chicago Mica Co. et al. v. United States, 21 C.C.P.A. (Customs) 401, T.D. 46927. “As to all such articles the statute will be held to apply if the articles possess an essential resemblance to the ones named in the statute in those particulars which the statute established as the criteria of the classification.” Smillie & Co. v. United States, 12 Ct. Cust. Appls. 365, T.D. 40520.
In a recent case, Davies Turner & Co. v. United States, 45 C.C.P.A. (Customs) 39, C.A.D. 669, it was stated (p. 41):
* * * The meaning of eo nomine provisions is to be determined as of the date of enactment but, when so determined, that meaning will embrace all subsequently created articles which fall within it. Tariff acts, therefore, are made for the future in the sense that they embrace articles not in existence at the time of enactment, but the meaning of words used in such acts is fixed at the time of enactment and does not fluctuate as the meaning of words might subsequently vary.
The question then is whether or not the new merchandise possesses sufficient resemblance to the old as to fall within the common meaning of the term as that term was construed at the date of the enactment of the act.
In United States v. Burroughs-Wellcome Co., Inc., 43 C.C.P.A. (Customs) 142, C.A.D. 621, it was held that the dried leaf of the plant Digitalis lanata was not “digitalis” within the meaning of the tariff act, on the ground that it was not recognized as digitalis by any of the *168authorities; that it did not have the same composition as Digitalis purpurea’, that, while it was similar in some respects, it was not substitutable for Digitalis purpur ea; and that it was not described or prescribed as digitalis. The court stated, in the course of its opinion (p.144):
* * * Certainly, if parts of plants other than Digitalis purpurea were discovered having the same composition as the “digitalis” from Digitalis purpurea, and were recognized as being completely substitutable therefor, and referred to as “digitalis” in the trade, then such new products would be properly classified as “digitalis” for tariff purposes. [Italics quoted.]
In Davies Turner & Co v. United States, supra, it appeared that, at the time of the enactment of the Tariff Act of 1930, bentwood furniture had been made by a process which involved subjecting solid pieces of wood to steam or boiling water, thus making them pliable so they could be bent. Subsequently, two other processes were invented: One, known as “ribboning,” involved making a number of parallel saw cuts in the wood to be bent, inserting strips of wood combined with glue in the cuts, bending the wood by hand or air pressure, and clamping it in a form until the glue was set; the other, known as “laminating,” involved laminating under pressure and bending strips of wood, glued on both sides. The court held that Congress, in employing the term bentwood, must have intended to restrict the meaning of that term to the type of furniture known by that name at the time of the enactment of the act, rather than to broaden it to include all types of furniture which contained wood that was literally bent.
In another recent case, Sears, Roebuck and Co. v. United States, 46 C.C.P.A. (Customs) 79, C.A.D. 701, the court held that so-called food umbrellas, used to protect food from insects, were not classifiable as “umbrellas.” The court referred to a dictionary definition which included “Anything serving to screen, shelter, or protect,” “An umbrella-shaped structure or device” and stated:
The above-mentioned definition relied upon by appellant was added to Webster’s International Dictionary subsequent to the enactment of the Tariff Act of 1930. That definition may not, in accordance with the cases cited above, be utilized to expand the meaning of “umbrellas” at the date of enactment of the 1930 Act, but solely to clarify the meaning at that time.
The definitions which were in existence at the time of the passage of the Tariff Act of 1930, indicate that umbrellas were considered solely objects of characteristic structure used, “as a protection against the sun or rain * *
The window in the instant case was made by a somewhat different method and with some different materials than is a conventional stained glass window. Obviously, the most important material in a stained glass window is the stained glass. The glass used in this window was stained in the course of its manufacture. Thereafter, it was chipped and faceted, but, as far as this record shows, it still retained its character as stained glass.
*169In C.I.E. 1763/57 (September 11, 1957) and in C.I.E. 651/58 (April 29, 1958), the Chief of the Division of Classification and Drawbacks instructed customs officers that panels or windows made from pieces of colored glass set in cement were not entitled to free entry under paragraph 1810, but that windows made of pieces of 1-inch thick colored glass, joined together by lead, having the requisite value and artistic merit, were classifiable under said paragraph. While it may be, as stated in certain encyclopedias,1 that the lead per se is more than a connecting medium but plays a part of its own in the design, this has not been brought out in the record presented. Nor does the record establish that this type of window has any great difference in artistic effect or use from windows commonly known as-stained glass windows.
The witness Trudeau called this type of window a mosaic of stained glass and Father Aggeler referred to it as faceted stained glass. The witness Jung testified:
Well, some people in the business call it a faceted stained glass window, some call it a chipped stained glass window, some call it a slab glass window, * * *. I would call it a faceted slab glass, faceted stained — faceted slab stained glass window.
While recognizing the fact that this window differs in certain particulars from conventional stained glass windows, I am of opinion that the record, as presented, establishes prima facie that this window possesses the essential resemblance to conventional stained glass windows and is designated as a type of stained glass window by those dealing with such articles. I, therefore, concur in the holding that this window is entitled to free entry under paragraph 1810 of the Tariff Act of 1930 as a stained glass window having the requisite value, artistic merit, and use.

 Encyclopaedia Britannica, vol. 21, p. 291; Collier’s Encyclopedia, vol. 18, p. 168; The Columbia Encyclopedia, p. 1879.